Citation Nr: 1030007	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  09-35 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection for 
the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served with the United States Army as a Special 
Philippine Scout from March 1946 to February 1949.  The Veteran 
died in December 1995; the appellant is his surviving spouse.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a March 2009 rating 
decision of the VA Regional Office (RO) in Manila, the Republic 
of the Philippines.

The appellant requested a hearing at a local VA office before a 
member of the Board on her VA Form 9 in September 2009.  The 
appellant was scheduled for a hearing before the Board in April 
2010 and was provided notice of this hearing in March 2010.  
However, she did not appear for the hearing.  Accordingly, the 
hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 
(2009).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the cause 
of the Veteran's death in a February 2003 rating decision and the 
appellant failed to timely perfect an appeal with regard to this 
decision.  

2.  The February 2003 RO decision is the last final decision 
prior to the appellant's request to reopen her claim for the 
cause of the Veteran's death in December 2008.

3.  The evidence received since the RO's February 2003 rating 
decision is cumulative of evidence previously of record and does 
not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2003 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2009).

2.  New and material evidence having not been received, the claim 
of entitlement to service connection for the cause of the 
Veteran's death is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the issue decided herein, the appellant claims 
that her husband's December 1995 death is related to his military 
service.  The appellant submitted an original claim for service 
connection for the cause of the Veteran's death in September 
2002.  By rating decision dated in February 2003 the RO denied 
service connection for the cause of the Veteran's death, finding 
that there was no evidence that the Veteran's death was related 
to his military service.  Although the RO provided notice of this 
denial, the appellant did not initiate an appeal of this 
decision.  Therefore, the RO's decision of February 2003 is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.     

Legal Criteria

Generally, a claim which has been denied may not thereafter be 
reopened and allowed based on the same record.  38 U.S.C.A. § 
7105.  However, pursuant to 38 C.F.R. § 5108, if new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In determining 
whether evidence is "new and material," the credibility of the 
new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Regardless of the RO's determination as to whether new and 
material evidence has been submitted, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See Jackson v. 
Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 
5108, 7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the claim.

Analysis

The appellant attempted to reopen the claim of entitlement to 
service connection for the cause of the Veteran's death in 
December 2008.  

The evidence of record at the time of the February 2003 RO 
decision included the Veteran's Certification of Military 
Service, the appellant's marriage certificate, a Certificate of 
Baptism, and the Veteran's death certificate showing that he died 
on December 9, 1995 of cardiorespiratory failure, septicemia and 
incarcerated non-reducible hernia.  Although service treatment 
records were not available, the appellant was requested to 
provide clinical data in support of her claim and/or to sign and 
return forms so that VA could attempt to retrieve relevant 
records and reconstruct the record.  No response providing 
additional information was received from the appellant.  

Evidence received since the February 2003 rating decision 
consists of a copy of the appellant's marriage contract to the 
Veteran, a Certificate of Death, a Philippines Department of 
National Defense document certifying that the Veteran was a 
Philippine Scout, and the appellant's entitlement to a monthly 
pension from the Philippine Government.

Upon review of the record, the Board finds that the evidence 
received since the February 2003 RO rating decision is cumulative 
and redundant of prior evidence in the record.  The additional 
records consist only of documentation establishing the Veteran's 
status as a Philippine Scout, that he was married to the 
appellant, and the causes of death.  All of these facts were 
established previously.  The appellant has presented no evidence 
which tends to relate the causes of the Veteran's death to his 
military service.  Rather, the appellant's more recent 
submissions are essentially duplicative of those provided in the 
past in support of the claim.  In summary, the evidence added to 
the record since the prior denial of the claim is cumulative and 
does not provide a basis to reopen the claim of entitlement to 
service connection for the cause of the Veteran's death. See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The application to reopen 
the claim must therefore be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Substantially compliant notice was sent in January 2009 and 
February 2010 letters and the claim was readjudicated in a March 
2010 supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.  Although the notice provided did not address either the 
rating criteria or effective date provisions that are pertinent 
to the appellant's claim, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  Dingess, 19 Vet. App. at 473.

VA has attempted to assist the appellant in obtaining evidence 
and afforded the appellant the opportunity to give testimony 
before the Board although she declined to do so.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

The appellant has not been afforded a VA opinion in connection 
with her claim to reopen.  However, the duty to provide a medical 
examination or obtain a medical opinion applies to claims to 
reopen only if new and material evidence is presented.  38 C.F.R. 
§ 3.159(c)(4).  

Unfortunately, the Veteran's service treatment records are not 
available and are thought to have been destroyed in a fire at the 
National Personnel Records Center.  Efforts to retrieve them have 
been unsuccessful.  A February 2009 RO memorandum documenting the 
inability to secure service records is of record.  The Court of 
Appeals for Veterans Claims (Court) has held that in cases where 
the Veteran's service treatment records are unavailable through 
no fault of his own, there is a heightened duty to assist in the 
development of the claim. See generally McCormick v. Gober, 14 
Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  In this regard, the appellant was sent a letter in 
January 2009 advising her that the Veteran's records may have 
been destroyed at the National Personnel Records Center.  She was 
requested to complete and submit VA form NA form 13055 to attempt 
to reconstruct medical data, as well identify sources from which 
evidence might be retrieved, including the Veteran's treating 
physicians leading up to death.  The record reflects that the 
appellant signed and returned the forms sent to her but did not 
provide any information.  The appellant also requested a Travel 
Board hearing that was scheduled for April 2010 but failed to 
appear.  No reason was given for her failure to report.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.




ORDER

The application to reopen the claim of entitlement to service 
connection for the cause of the Veteran's death is denied.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


